Citation Nr: 1500423	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-01 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, daughter and son


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although the Veteran filed a claim for PTSD, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  As such, the issue for consideration, as in prior adjudicative actions by VA, is entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as reflected on the title page of this decision.

In June 2011, the Veteran, his spouse, daughter and son testified before the undersigned sitting at the RO.  The transcript of that hearing is of record.  

In November 2010 and February 2012 the claim herein on appeal was remanded for additional development.  This claim was again before the Board, in June 2013, when the claim was denied.  The Veteran appealed the denial of the claim to the United States Court of Appeals for Veterans Claims (Court), which in November 2013, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for re-adjudication consistent with the Motion.  Pursuant to the November 2013 JMR, this case was most recently before the Board in January 2014 when it was remanded for additional development.  It now returns for appellate review.  

During the pendency of this appeal at the Board, in September 2014, the Veteran's representative requested a 90 day extension.  In December 2014, the Veteran's representative submitted a November 2014 private examination report.  The Veteran's representative did not waive RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2014).  However, as this claim must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated after the development is completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Court has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has additionally indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. 

As noted in the introduction, the Board remanded the case in January 2014 for a medical opinion.  Review of the resulting June 2014 medical opinion reveals that the opinion provided does not comply with the directives set forth in the Board's January 2014 remand.  Specifically, the Board requested that the examiner provide a nexus opinion with respect to any acquired psychiatric disorder present during or proximate to, the period of the claim.  The June 2014 examiner indicated, in part, that it appeared certain diagnoses were no longer diagnosed or relevant.  The examiner specifically indicated depressive disorder was noted in a November 2009 VA treatment record, but not supported by numerous psychiatrists and psychologists throughout the Veteran's treatment history.  The VA examiner also found PTSD was never officially diagnosed.  However, in a November 2014 private examination report, the examiner diagnosed the Veteran with major depression.  Additionally, evidence of depression is indicated in other medical evidence associated with the record, not in the single November 2009 VA treatment record cited by the June 2014 VA examiner.  In fact, the November 2009 VA treatment record cited by the VA examiner does not actually reference mental disorders, although depressive disorder, not otherwise specified (NOS), is listed as an active problem immediately above the cited record.  Moreover, a March 2008 VA treatment diagnosed mood disorder secondary to GMC (general medical condition).  A January 2008 VA treatment record characterized the Veteran's anxiety as mild and a February 2010 VA treatment record indicated medication was prescribed for anxiety.

The Board remand also directed that the examiner should reconcile any opinion with the Article 91 violation issued in December 1967 and the USS Pueblo incident in January 1968.  Review of the June 2014 medical opinion reveals the examiner only discussed the December 1967 Article 91 violation and the January 1968 USS Pueblo incident in terms of PTSD, as the VA examiner did not find any applicable diagnoses.  However, as discussed above, the record reflects indications that other diagnoses exist.  As the June 2014 examiner's opinion lacks the necessary clinical findings and rationale the Board finds it is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand for a new VA medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a medical opinion from an appropriate VA examiner, other than the June 2014 VA examiner, for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed during the pendency of the appeal.  The complete record, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination. 

With respect to any acquired psychiatric disorder present during or proximate to the period of this claim (to include depressive disorder, NOS, major depression, mood disorder, and anxiety), the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) such disorder was present in service, was caused by service, or is otherwise related to service.  In doing so, the examiner should reconcile any opinion with the November 2014 private examination report.  

If an acquired psychiatric disorder was determined to be present during or proximate to, the period of this claim, the examiner should address the Article 91 violation issued in December 1967, the USS Pueblo incident in January 1968, and the various lay statements of record.  

A complete rationale for all opinions expressed must be provided. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

2.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




